     Case 4:19-cv-01053-O Document 1 Filed 12/20/19                  Page 1 of 21 PageID 1



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION

AMERICAN AIRLINES, INC.,                          )
                                                  )
                                                  )
            Plaintiff,                            )
                                                  )            Civil Action No. _______________
v.                                                )
                                                  )
DELTA AIR LINES, INC.,                            )
                                                  )
            Defendant.                            )

                                            COMPLAINT

        Plaintiff American Airlines, Inc. (“American”), through its attorneys, brings this action to

enjoin infringement by Defendant Delta Air Lines, Inc. (“Delta”) of American’s “Flagship”

trademarks. American seeks injunctive relief and all other remedies available under the law.

Based upon its own knowledge as to its actions and upon information and belief as to all other

persons and events, American respectfully alleges as follows:

                                         NATURE OF ACTION

        1.         This is an action for trademark infringement pursuant to the Lanham Act.

        2.         American has been using a series of federally registered “Flagship” trademarks—

which today include the marks “Flagship,” “Flagship Lounge” and “Flagship Suite” (the

“Flagship Marks”)—to describe premium air travel services for first and business class

passengers since the 1930s and 1940s.

        3.         Delta is well aware of American’s Flagship Marks. Yet, despite knowing that

American owns the exclusive right to use the Flagship Marks, Delta has begun to use the terms

“flagship,” “Flagship,” and “FLAGSHIP” to promote its own airport lounges and premium

services and interiors, including its One Suite first class seating and its Premium Select seating.




3052484_1
     Case 4:19-cv-01053-O Document 1 Filed 12/20/19                Page 2 of 21 PageID 2



Delta’s use of these terms is confusingly similar to American’s well-established Flagship Marks

on its face.

        4.     This confusion is only amplified because Delta is using these terms to promote its

own premium air travel services—which just so happen to be the very same services in which

American has used its Flagship Marks for decades. This is no coincidence. Upon information

and belief, Delta is using “flagship,” “Flagship,” and “FLAGSHIP” as marks of its own with the

expectation of generating confusion in the marketplace. Delta’s use of these confusing marks is

causing irreparable harm to the well-established goodwill and reputation of American and its

trademarks.

        5.     As a result, American has been forced to protect its interests and investment in its

valuable Flagship Marks by seeking relief in this Court.

                                            PARTIES

        6.     American is a Delaware corporation with its principal place of business in this

District, at 1 Skyview Drive, Fort Worth, Texas 76155.

        7.     Delta is a Delaware corporation with its principal place of business at 1030 Delta

Boulevard, Department 982, Atlanta, Georgia 30354.

                                   JURISDICTION AND VENUE

        8.     The Court has subject matter jurisdiction over this action, pursuant to 28 U.S.C.

§1331, §1337, and §1338(a) and (b) and 15 U.S.C. §1114, §1116, §1121, and §1125(a).

        9.     The Court has personal jurisdiction over Delta because it offers for sale and sells

its services to consumers in Texas, and has done so for years, including through its website and

in person at airports like Dallas-Fort Worth International Airport. Delta is registered to do

business in the state, regularly does business in the state, purposefully directs its business

activities toward Texas residents, and derives substantial revenue from its services used or

                                               -2-
3052484_1
     Case 4:19-cv-01053-O Document 1 Filed 12/20/19                  Page 3 of 21 PageID 3



consumed in Texas. Delta further advertises and offers for sale flights bearing the infringing

“flagship” designation to Texas residents.

        10.      Venue is proper in this District under 28 U.S.C. §1391. A substantial portion of

the events that give rise to this action occurred here, and Delta is subject to personal jurisdiction

in Texas.

                                     FACTUAL BACKGROUND

American’s Flagship Marks

        11.      American is the largest air carrier in the world and enjoys a reputation in the

United States and internationally as a premier airline for business and leisure travelers.

American and its affiliates serve over 350 destinations in over fifty countries, with nearly 7,000

daily flights.

        12.      During its more than 90-year history, American has built both global name

recognition and goodwill. American is a household name. This success is attributable to its

significant and longstanding investment in its brand and intellectual property.

        13.      American has introduced many innovations in the industry over the years, from

the first computer system for automating reservations to the first global alliance of air carriers, to

interline ticketing between members’ airlines and enhanced benefits for American customers.

With this focus on customer benefits and the travel experience, American has been a leader in

the development of premium-level travel services, both in-flight and on the ground. For years,

American has marketed premium-level services as “Flagship” services. These Flagship services

provide a quality travel experience that is unmatched in the industry.

        14.      American’s Flagship services provide customers with an exceptional, industry-

leading travel experience in the air and on the ground.



                                                -3-
3052484_1
     Case 4:19-cv-01053-O Document 1 Filed 12/20/19           Page 4 of 21 PageID 4



        15.   American has invested significant capital in defining its Flagship brand. For

example, American has created exclusive Flagship Check-In areas at several major airports in

several major cities.    Eligible customers can access this exclusive check-in area with

personalized assistance, including such benefits as a designated premium security line with

expedited security screening:




        16.   While waiting for flights, eligible customers can enjoy a Flagship Lounge. The

Flagship Lounge provides buffet-style meals with full-size hot and cold entrees, specialty


                                            -4-
3052484_1
     Case 4:19-cv-01053-O Document 1 Filed 12/20/19             Page 5 of 21 PageID 5



cocktails, and premium wine, along with shower suites, large workspace areas, luxurious seating

options and luggage storage. American’s Flagship lounge goes beyond typical airport lounges,

including American’s own Admirals Club lounges in its premium level of service. American’s

Flagship lounges include a Flagship First Dining experience, an exclusive space providing

restaurant-like service of regionally-inspired menus.




                                               -5-
3052484_1
     Case 4:19-cv-01053-O Document 1 Filed 12/20/19   Page 6 of 21 PageID 6




                                     -6-
3052484_1
     Case 4:19-cv-01053-O Document 1 Filed 12/20/19               Page 7 of 21 PageID 7



        17.    In the air, American’s Flagship passengers enjoy chef-curated menus, premium

wines, and specially designed lie-flat seating.




        18.    American has used its Flagship Marks to describe premium air travel services for

first and business class passengers since the 1930s and 1940s. In particular, American has used

the Flagship Marks in connection with first-class sleeper arrangements since then:




                                                  -7-
3052484_1
     Case 4:19-cv-01053-O Document 1 Filed 12/20/19            Page 8 of 21 PageID 8




        19.    American’s Flagship services have, for decades, included coordinating travel

arrangements for individuals, providing air transportation reservation services, and providing

access to airport lounges.

        20.    Since 1998, American has been using its Flagship Lounge Mark as a designation

of providing facilities for travelers in airports for conducting business, meetings, and

conferences.




                                            -8-
3052484_1
     Case 4:19-cv-01053-O Document 1 Filed 12/20/19           Page 9 of 21 PageID 9



        21.   In 1999, to protect its significant investment in its Flagship brand, American

began registering its Flagship Marks.   American’s registered Flagship Marks include the

following:

       Mark/Name              No.            Date                     Services
  FLAGSHIP               RN: 2386298 Registered:        (Int’l Class 35)
  LOUNGE                             September 12,      Providing facilities for travelers in
                                     2000               airports for conducting business,
                                                        meetings and conferences;
                                                        providing office equipment,
                                                        machinery and a professional
                                                        support staff to assist in the
                                                        conducting of office business and
                                                        conferences and in the
                                                        management of travel plans
  FLAGSHIP               RN: 2423873 Registered:        (Int’l Class 35)
  LOUNGE                             January 23,        Providing facilities for travelers in
                                     2001               airports for conducting business,
                                                        meetings and conferences;
                                                        providing office equipment,
                                                        machinery and a professional
                                                        support staff to assist in the
                                                        conducting of office business and
                                                        conferences and in the
                                                        management of travel plans
  FLAGSHIP SUITE         RN: 3717509 Registered:        (Int’l Class 39)
                                     September 15,      Transportation of passengers and
                                     2009               cargo by air
  FLAGSHIP               RN: 4897371 Registered:        (Int’l Class 39)
                                     February 9,        Air transport of passengers;
                                     2016               providing premium air
                                                        transportation services for first
                                                        class and business class
                                                        passengers, namely, providing
                                                        travel reservation services, namely,
                                                        coordinating travel arrangements
                                                        for individuals, providing air
                                                        transportation reservation services,
                                                        and providing vehicle reservation
                                                        services; booking and arranging of
                                                        access to airport lounges; airport


                                           -9-
3052484_1
   Case 4:19-cv-01053-O Document 1 Filed 12/20/19     Page 10 of 21 PageID 10



       Mark/Name         No.          Date                     Services
                                                 services featuring transit lounge
                                                 facilities for passenger relaxation
                                                 and also including shower facilities

                                                 (Int’l Class: 43)
                                                 Providing premium food and
                                                 beverage services for others;
                                                 providing food and beverage,
                                                 catering, and restaurant; providing
                                                 hotel accommodation reservation
                                                 services for others
  FLAGSHIP           SN:         Published:      (Int’l Class: 35)
                     87786140    June 25, 2019   Office machines and equipment
                                                 rental; company office secretarial
                                                 services; providing office
                                                 machines and equipment;
                                                 provision of company office
                                                 secretarial services; provision of
                                                 office support staff; provision of
                                                 clerical and secretarial services;
                                                 providing facilities, office
                                                 machines and equipment for
                                                 conducting business, business
                                                 meetings, and conferences;
                                                 providing professional support
                                                 staff to assist in the conducting of
                                                 office business, meetings and
                                                 conferences; membership club
                                                 services in the field of travel and
                                                 transportation

                                                 (Int’l Class: 39)
                                                 Passenger baggage checking and
                                                 handling, namely, airport baggage
                                                 check-in services; providing air
                                                 transportation reservation services;
                                                 airport services featuring transit
                                                 lounge facilities for passengers;
                                                 airline passenger ticketing, check-
                                                 in and boarding services; escorting
                                                 of travelers; providing professional
                                                 support staff to assist in the
                                                 management of travel plans; air
                                                 transport of passengers, cargo, and


                                    - 10 -
3052484_1
   Case 4:19-cv-01053-O Document 1 Filed 12/20/19   Page 11 of 21 PageID 11



       Mark/Name         No.          Date                  Services
                                               freight; providing travel agency
                                               services, namely, providing travel
                                               reservation services for others, air
                                               transportation reservation services
                                               for others, vehicle reservation
                                               services for others, cruise
                                               reservation services for others and
                                               vacation reservation services in the
                                               nature of coordinating travel
                                               arrangements for individuals and
                                               groups; providing information in
                                               the field of travel; providing
                                               information concerning cargo and
                                               passengers’ luggage in transit and
                                               delivery; transportation services,
                                               namely, checking of baggage;
                                               airport services featuring transit
                                               lounge facilities for passengers,
                                               including shower facilities;
                                               booking and providing ancillary
                                               travel services, namely, making
                                               reservations in the nature of seat
                                               selection, baggage check-in,
                                               transfer of checked baggage to
                                               aircraft, transfer of carry-on
                                               baggage to aircraft; airline
                                               services, namely, priority boarding
                                               for customers, seat upgrades, and
                                               access to airport lounge facilities;
                                               airport services, namely air
                                               passenger wheel-chair services at
                                               airport; airport services featuring
                                               transit lounge facilities for
                                               passengers.

                                               (Int’l Class 43)
                                               Providing conference rooms; food
                                               and drink catering; café services;
                                               restaurant services; bar services;
                                               providing conference room
                                               facilities; providing lounge
                                               facilities for providing food and
                                               drink; Providing hotel reservation
                                               and coordination services for
                                               others; hotel services; restaurant

                                    - 11 -
3052484_1
   Case 4:19-cv-01053-O Document 1 Filed 12/20/19                Page 12 of 21 PageID 12



       Mark/Name                 No.              Date                   Services
                                                            services, namely, providing of food
                                                            and drink in airports and on
                                                            aircraft.

                                                            (Int’l Class 45)
                                                            Facilitating expedited passenger
                                                            screening, namely, providing
                                                            priority access to airline passenger
                                                            and baggage security screening;
                                                            airline services, namely, providing
                                                            priority security screening for
                                                            customers.

        22.    In addition to its registered rights, American has strong common law rights in its

Flagship Marks by virtue of extensive and continued use and promotion of such marks in

commerce nationwide.

        23.    The Flagship Marks serve as unique source identifiers for American’s premium-

level in-flight services and other travel services.

        24.    American has invested millions of dollars in worldwide advertising and marketing

to build the fame, reputation, and goodwill of the Flagship Marks. It advertises through a variety

of media across the country, including television, radio, newspapers, magazines, and direct mail.

American also promotes its products and services on the Internet, via its own websites and

through advertising on the websites of third parties.

        25.    Its Flagship Marks are distinctive designations of the source of origin of

American services.

        26.    The Flagship Marks are uniquely associated with American and its high-quality

goods and services. These marks are assets of incalculable value as symbols of American, its

quality goods and services, and its goodwill.




                                                - 12 -
3052484_1
   Case 4:19-cv-01053-O Document 1 Filed 12/20/19                Page 13 of 21 PageID 13



        27.    The Flagship Marks are famous and well-known within the travel industry,

especially among travel industry press and among flyers who make use of premium services.

Delta’s Infringement of the Flagship Marks

        28.    Delta is aware of American’s Flagship brand, the investment American has made

in its Flagship interiors, and of the Flagship Marks themselves. Delta considers American to be

one of its biggest competitors—if not its biggest competitor. Some of Delta’s chief marketing

strategies include persuading consumers to choose Delta over American, and attempting to

persuade loyal American customers to switch their loyalty to Delta. On information and belief,

competing with American is so central to Delta’s marketing strategies that its infringement of the

Flagship Marks must be a tactical, strategic choice.

        29.    Delta has been using advertisements and press releases to chip away at

American’s Flagship brand in several ways.        First, Delta has used iterations of “flagship”

(including “Flagship” and “FLAGSHIP”) to describe its own premium-level plane interiors and

associated in-flight services.

        30.    In mid-2017 Delta began using the term “flagship” to refer to certain of its

market-specific airplanes. Initially, Delta used the term “flagship” to refer to its Airbus A350.

Notably, whenever discussing its Airbus A350 planes, Delta also routinely sought to emphasize

its premium “One Suite” and “Premium Select” seating and services.




                                              - 13 -
3052484_1
   Case 4:19-cv-01053-O Document 1 Filed 12/20/19               Page 14 of 21 PageID 14




        31.   This use by Delta was the beginning of a campaign to brand its premium-level

interiors and services as a suite of “flagship products” or services. For example, in a December

2018 press release, Delta promoted the interiors of not just the Airbus A350, but also the Airbus

A220, the Boeing 777, and the Boing 767-400, as new “flagship products” that met its “flagship

standards”:




        32.   As another example, in a February 28, 2019 press release, Delta said it “will offer

its flagship Delta One Suite and Delta Premium Select products on three aircraft types

including the A350 and updated Boeing 777s.”

        33.   Delta’s marketing had the intended effect. The travel industry media and the

popular travel blogs quickly adopted and amplified Delta’s new branding of its premium-level

                                             - 14 -
3052484_1
   Case 4:19-cv-01053-O Document 1 Filed 12/20/19                  Page 15 of 21 PageID 15



travel services using the term “flagship.” For example, Darren Murph, a prolific blogger and

flyer of over one million miles on Delta, posted about the airline’s “Flagship” premium services

and interiors:




        34.      Recently, Delta has even begun directly selling flight tickets by using the term

“FLAGSHIP” to indicate a premium-level interiors and services for certain flights. Delta has

modified its online flight booking tool to include a special “FLAGSHIP” label (in all capital

letters on a solid red background) to indicate the tickets that will provide the so-called “flagship”

experience and/or interiors.




        35.      Not only does the word “FLAGSHIP” have the same presentation as the “NEW”

label on Delta’s Premium Select seating (all-white capitalized text on an all red background),


                                               - 15 -
3052484_1
   Case 4:19-cv-01053-O Document 1 Filed 12/20/19                Page 16 of 21 PageID 16



clicking on the word “FLAGSHIP” in the image above will take consumers to a webpage that

emphasizes Delta’s “One Suite” first class seating, its “Premium Select” seating, its “chef-

curated meals with wine pairings hand selected by Master Sommelier Andrea Robinson,” and

“superior amenities.” This represents yet another attempt by Delta to associate its use of the

term “flagship” with premium seating, food and services in exactly the same way American has

done with its Flagship Marks for decades. Delta reinforced this association with “flagship” in a

November 5, 2019 press release referring to its new international main cabin experience as a

“flagship service.”

        36.    Delta has also used the terms “flagship” and “Flagship” to promote its own line of

premium airport lounges—a direct infringement on American’s “Flagship Lounge” marks. For

instance, in late 2016, Delta issued a press release titled “Delta Unveils Flagship Delta Sky Club

at Atlanta’s Concourse B.” This press release detailed the opening of Delta’s new “Flagship”

Delta Sky Club airport lounge at the Hartsfield-Jackson Atlanta International Airport, and

emphasized the “premium” nature of the lounge, targeting the precise consumers to which

American directs its Flagship Marks. Twice in December 2019, Delta issued press releases

referring to its new lounge at JFK Terminal 4 as a “flagship Delta Sky Club.”

        37.    Delta has since expanded the use of “flagship” to not just its lounge at Hartsfield-

Jackson Atlanta Airport, but what appears to be a growing line of “flagship” lounges across the

country. For instance, on January 7, 2019, Delta issued another press release entitled “5 features

to look forward to at the new Phoenix Delta Sky Club,” which proclaimed that Delta had

“opened new flagship Delta Sky Clubs” at both “Hartsfield-Jackson Atlanta International

Airport and Seattle-Tacoma International Airport,” and that this second “flagship” lounge

“features local, seasonal fare from renowned chef Ethan Stowell.” On information and belief, at



                                              - 16 -
3052484_1
   Case 4:19-cv-01053-O Document 1 Filed 12/20/19                 Page 17 of 21 PageID 17



the time Delta issued both press releases, it was fully aware of American’s Flagship Lounge

marks, which American registered with the U.S. Patent and Trademark Office in the year 2000,

and which had become incontestable.

        38.     Delta’s steady increase in the branding of its lounges, flights, and premium-level

interiors and in-flight services with the terms “flagship,” “Flagship,” and “FLAGSHIP” is likely

to cause confusion with the relevant travelling public, and has likely already caused such

confusion. This is no accident. American believes Delta is looking to capture additional market

share by targeting its greatest competitor, American, and eroding the brand, good will, and value

that American has built over the past eighty years through the Flagship Marks.

                                          COUNT I
                             FEDERAL TRADEMARK INFRINGEMENT
                                    (15 U.S.C. §1114(1))

        39.     American re-alleges the material fact allegations in the preceding paragraphs as if

fully stated herein.

        40.     American’s federally registered Flagship Marks are inherently distinctive and

continue to acquire distinctiveness and goodwill in the marketplace through American’s use of

those marks in commerce. As a result of its widespread and continuous use, the Flagship Marks

have become associated in the minds of consumers, business travelers and first-class travelers

with American. The reputation and goodwill that it has built up in its Flagship Marks is of great

value to American.

        41.     Delta is using the terms “flagship,” “Flagship” and “FLAGSHIP” in its press

releases, on its website, and elsewhere as marks of its own in a manner that is likely to cause

confusion with, or to cause mistake or deceive consumers as to the origin, sponsorship, or

approval of Delta’s services and related commercial activities, in violation of the Lanham Act,

15 U.S.C. §1114(1), Sec. 32(1).

                                               - 17 -
3052484_1
   Case 4:19-cv-01053-O Document 1 Filed 12/20/19                  Page 18 of 21 PageID 18



         42.     Delta’s acts have caused and, unless and until such acts are enjoined by this Court

pursuant to 15 U.S.C. §1116, will continue to cause, great harm and irreparable injury to

American. Delta’s acts damage American by making sales by trading off American’s goodwill

in the Flagship Marks, as well as by undermining consumers’ association of Flagship with

American. Delta is well aware of American’s Flagship brand and, on information belief, Delta’s

acts are knowing and willful.

         43.     American has no adequate remedy at law.

         44.     By its actions, Delta has violated the Lanham Act, 15 U.S.C. §1114(1), Sec.

32(1).

                                            COUNT II
                                FEDERAL UNFAIR COMPETITION
                     (Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a))

         45.     American re-alleges each of the allegations in the preceding paragraphs as if fully

stated herein.

         46.     American has federal trademark rights in the term “Flagship” in connection with

premium travel services, as result of its decades-long use of the “Flagship” mark to describe such

services. Over the decades, these services have included premium sleeper arrangements for first-

class customers, premium food and lounge options, and premium ticketing arrangement and

booking services. American has used the term “Flagship” in commerce in the United States and

Worldwide since the 1930s.

         47.     Delta is using the terms “flagship,” “Flagship” and “FLAGSHIP” in its press

releases, on its website, and elsewhere to describe its new premium interiors, its first-class

sleeper arrangements, and its premium food and lounge options.

         48.     Delta’s actions constitute use of a false designation of origin or false

representation which wrongfully and falsely designates the origin of Delta’s services and related

                                                - 18 -
3052484_1
   Case 4:19-cv-01053-O Document 1 Filed 12/20/19                 Page 19 of 21 PageID 19



commercial activities as originating from or being approved by American. As such, these actions

constitute a false description or representation used in interstate commerce in violation of the

Lanham Act, 15 U.S.C. §1125(a), Sec. 43(a).

        49.    Delta’s actions have caused and, unless they are enjoined by the Court pursuant to

15 U.S.C. §1116, will continue to cause, great and irreparable injury to American. Delta’s acts

damage American by undermining consumers’ association of Flagship with American. Delta is

well aware of American’s Flagship brand and, on information belief, Delta’s acts are knowing

and willful.

        50.    American has no adequate remedy at law.

        51.    By virtue of its acts, Delta has violated Section 43(a) of the Lanham Act 15

U.S.C. § 1125(a).

                                             PRAYER

        For these reasons, plaintiff American respectfully prays for the following relief:

        A.     A finding that Delta unlawfully, willfully, and without authorization infringed

upon American’s Flagship Marks, and engaged in unfair competition, in violation of the Lanham

Act, 15 U.S.C. §1125, et seq.

        B.     An order that Delta, its officers, agents, servants, employees, and attorneys, and

all persons acting for, by, through, or under it be permanently enjoined from:

               1.      Using the term “Flagship” (or any similar or derivative term) in
                       association with airport lounges, seating, food, dining, check-in, tickets,
                       airplane interiors, on-the-ground services, booking services, or in-flight
                       services;

               2.      Using the term “Flagship” (or any similar or derivative term) in any other
                       manner which creates confusion with American’s Flagship Marks;

               3.      Using the term “Flagship” (or any similar or derivative term) which in any
                       way constitutes unfair competition with American; and


                                               - 19 -
3052484_1
   Case 4:19-cv-01053-O Document 1 Filed 12/20/19                 Page 20 of 21 PageID 20



                4.      registering or applying to register any trademark, service mark, domain
                        name, or other source identifier or symbol of origin consisting of or
                        incorporating the term “Flagship” (or any similar or derivative term), or
                        any other term that infringes or is likely to be confused with the Flagship
                        Marks.

        C.      An award to American of monetary relief in an amount to be fixed by the Court in

its discretion as just, including:

                1.      All profits received by Delta from sales and revenues of any kind made as
                        a result of its trademark infringement and unfair competition;

                2.      All damages sustained by American as a result of Delta’s infringement
                        and unfair competition, including ascertainable damages, costs, and
                        attorney fees, and enhanced damages for willful infringement.

        D.      An award to American of all other relief as this Court considers just and proper.

Dated: December 20, 2019                       Respectfully submitted,

                                               /s/ Dee J. Kelly, Jr.
                                               Dee J. Kelly, Jr.
                                               State Bar No. 11217250
                                               Lars L. Berg
                                               State Bar No. 00787072
                                               KELLY HART & HALLMAN LLP
                                               201 Main Street, Suite 2500
                                               Fort Worth, Texas 76102
                                               Tel: (817) 332-2500
                                               Fax: (817) 878-9280
                                               dee.kelly@kellyhart.com
                                               lars.berg@kellyhart.com




                                               - 20 -
3052484_1
   Case 4:19-cv-01053-O Document 1 Filed 12/20/19    Page 21 of 21 PageID 21



                                    Nathan J. Muyskens
                                    Pro Hac Vice Admission to be Sought
                                    GREENBERG TRAURIG, LLP
                                    2101 L. St. NW, Suite 1000
                                    Washington, DC 20037
                                    Tel: (202) 331-3164
                                    muyskensn@gtlaw.com

                                    Cameron M. Nelson
                                    Pro Hac Vice Admission to be sought
                                    GREENBERG TRAURIG, LLP
                                    77 West Wacker Drive, Suite 3100
                                    Chicago, IL 60601
                                    nelsonc@gtlaw.com


                                    James E. Brandt
                                    Eric Leon
                                    Kuan Huang
                                    LATHAM & WATKINS LLP
                                    885 Third Avenue
                                    New York, NY 10022-4834
                                    James.Brandt@lw.com
                                    Eric.Leon@lw.com
                                    Kuan.Huang@lw.com



                                    ATTORNEYS FOR PLAINTIFF
                                    AMERICAN AIRLINES, INC.




                                    - 21 -
3052484_1
